Per Curiam,
The only serious complaint here is that the learned judge below erred in his charge to the jury upon the measure of damages. The ingenious argument of the counsel for the appellant has failed to satisfy us that the court committed error. An examination of that portion of the charge contained in the second specification, shows that the learned judge was correct in his calculation, while the rule laid down for the measure of damages, contained in the first specification, is entirely accurate.
Judgment affirmed.